DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISHIGAME TAKAYUKI (JP 2020042103 A; TAKAYUKI).
As of claim 1, TAKAYUKI teaches a projection system [fig 2] comprising: a first optical system 10 [fig 2]; and a second optical system 20 [fig 2] including an optical element 20 (cemented lens) [fig 2] and disposed at an enlargement side of the first optical system 10 [fig 2], wherein the optical element has a first transmissive surface 20A [fig 2], a reflection surface 21 [fig 2] disposed at the enlargement side of the first transmissive surface, and a second transmissive surface disposed at the enlargement side (shown with fig 2 below) of the reflection surface 21 [fig 2], the second transmissive surface (shown with fig 2 below) has a convex shape protruding toward the enlargement side (shown with fig 2 below) and has an aspheric shape (second transmissive part is aspheric) [fig 2], an effective light ray range of the second transmissive surface (shown with fig 2 below) has a first end close to an optical axis of the reflection surface in a first axis direction (where optical axis bends at the reflector 21) [fig 2] along a first axis perpendicular to the optical axis fig 2] and a second end far from the optical axis in the first axis direction (where optical axis generates at image generator 102) [fig 2], a first radius of curvature at the first end (shown with red broken arrow inside the left side of the lens 20) [fig 2] is greater than a second radius of curvature at the second end (shown with red broken arrow inside the right side of the lens 20) [fig 2], and a first center of curvature of the first end is farther than a second center of curvature of the second end from the first end (shown with fig 2 below).

    PNG
    media_image1.png
    537
    808
    media_image1.png
    Greyscale

	As of claim 2, TAKAYUKI teaches the first transmissive surface (shown with fig 2 above) has an aspheric shape.
As of claim 3, TAKAYUKI teaches the optical element 20 [fig 2] has a first surface facing the first optical system (concave surface) [fig 2], the first transmissive surface is a portion of the first surface that is a portion provided at one side of the optical axis [fig 2], and the second transmissive surface (shown with fig 2 above) is a portion of the first surface that is a portion provided at other side of the optical axis (shown with fig 2 above).
As of claim 4, TAKAYUKI teaches the first transmissive surface (shown with fig 2 above) and the second transmissive surface (shown with fig 2 above) are rotationally symmetric when rotated by 180° around the optical axis (shown with fig 2 above).
As of claim 5, TAKAYUKI teaches the first transmissive surface (shown with fig 2 above), the reflection surface 21 [fig 2], and the second transmissive surface (shown with fig 2 above) each have a rotationally symmetric shape around the optical axis [fig 2].
As of claim 6, TAKAYUKI teaches the optical axis coincides with an optical axis (optical axis shown with a red circle) [fig 2] of the first optical system 10 [fig 2].
As of claim 9, TAKAYUKI teaches between the first optical system 10 [fig 2] and the second optical system 20 [fig 2], a gap between chief rays therein decreases (image rays travels in longer distance in 10 than 20) [fig 2] with distance to the second optical system [fig 2].
As of claim 10, TAKAYUKI teaches the first transmissive surface 22 [fig 2] has a convex shape protruding toward a reduction side 10 [fig 2].
As of claim 12, TAKAYUKI teaches an intermediate image Im1 [fig 2] is formed at the reduction side of the reflection surface 21 [fig 2].
As of claim 13, TAKAYUKI teaches a projector [fig 1] comprising: the projection system [fig 2]; and an image formation section 102 [fig 2] that forms a projection image in a reduction-side image formation plane of the projection system [fig 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIGAME TAKAYUKI (JP 2020042103 A; TAKAYUKI) in view of Mann (US 2008/0024746 A1).
TAKAYUKI teaches the invention as cited above except for a numerical aperture is greater than 0.25.
Mann teaches a projection system [0070] having a numerical aperture is greater than 0.25 (0.30) [0108]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a numerical aperture is greater than 0.25 as taught by Mann to the projection system as disclosed by TAKAYUKI to allow for the correction of the pupil-image, e.g. the correction of tele-centricity and the distortion in the exit pupil plane (Mann; [0025]).
Allowable Subject Matter
Claims 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 7, the closest prior art ISHIGAME TAKAYUKI (JP 2020042103 A; TAKAYUKI) teaches an image projection apparatus 100 which includes a light source 101 that emits a light beam L0 serving as an image forming light beam, and an image display element 102 that displays an image to be projected on an image display surface and adds image information to the transmitted light beam. The image projection device 100 also controls a lens unit 200 including a projection optical system for projecting an image on a projection surface 104 as a projection surface, and an image display element 102 for displaying an image to be projected on the projection surface 104. And a control unit that performs the control. The light source 101 emits white light substantially in parallel using a halogen lamp, which is a light emitting source that emits light. Here, a metal halide lamp, a high-pressure mercury lamp, or an LED may be used as the light source. The light source 101 is a white light source, but uses a plurality of monochromatic light sources such as a laser light source, and combines a converted light into a wavelength corresponding to one or more basic colors such as R, G, and B, or the light source may be a combination of the converted light and the monochromatic light of the laser light source. The image display element 102 is an image display unit that transmits image light that is incident thereon, imparts spatial modulation, emits the light, and gives image information. It is a reflective spatial light modulator. Note that the image display element 102 may be a liquid crystal panel or a self-luminous light emitting element array. The image display element 102 may display an image input from an external device such as a computer, or may display image data configured by a control unit disposed inside the image projection apparatus. TAKAYUKI does not anticipate or render obvious, alone or in combination, a quotient of operation of dividing an axial inter-surface distance by a radius of an image circle in the reduction-side image formation plane is smaller than 20, and the axial inter-surface distance is a distance from a reduction-side image formation plane to the reflection surface.
As of claim 11, the closest prior art ISHIGAME TAKAYUKI (JP 2020042103 A; TAKAYUKI) teaches an image projection apparatus 100 which includes a light source 101 that emits a light beam L0 serving as an image forming light beam, and an image display element 102 that displays an image to be projected on an image display surface and adds image information to the transmitted light beam. The image projection device 100 also controls a lens unit 200 including a projection optical system for projecting an image on a projection surface 104 as a projection surface, and an image display element 102 for displaying an image to be projected on the projection surface 104. And a control unit that performs the control. The light source 101 emits white light substantially in parallel using a halogen lamp, which is a light emitting source that emits light. Here, a metal halide lamp, a high-pressure mercury lamp, or an LED may be used as the light source. The light source 101 is a white light source, but uses a plurality of monochromatic light sources such as a laser light source, and combines a converted light into a wavelength corresponding to one or more basic colors such as R, G, and B, or light source may be a combination of the converted light and the monochromatic light of the laser light source. The image display element 102 is an image display unit that transmits image light that is incident thereon, imparts spatial modulation, emits the light, and gives image information. It is a reflective spatial light modulator. Note that the image display element 102 may be a liquid crystal panel or a self-luminous light emitting element array. The image display element 102 may display an image input from an external device such as a computer, or may display image data configured by a control unit disposed inside the image projection apparatus. TAKAYUKI does not anticipate or render obvious, alone or in combination, a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line extending in the first axis direction in a plane containing the optical axis and the first axis, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an upper end of the effective light ray range of the second transmissive surface that is an upper end in the first axis direction and an upper peripheral light ray of a lower end light flux passing through a lower end of the effective light ray range that is a lower end in the first axis direction intersect each other in the plane, and the lower intersection is an intersection where a lower peripheral light ray of the upper end light flux and a lower peripheral light ray of the lower end light flux intersect each other in the plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Abe et al. (US 20090213470 A1) teaches a projection optical system, in which a plurality of light flux emitted from one conjugate plane enters another conjugate plane and an image formed on the one conjugate plane is projected on the other conjugate plane, includes: a first optical system including at least one lens; and a second optical system which includes at least two reflecting surfaces with optical power, a normal line of the other conjugate plane from a center of an image projected on the other conjugate plane has no intersection with any space of the first optical system, or the second optical system, or a space between the first optical system and the second optical system, and when a plane defined by a vertical direction of the image projected on the other conjugate plane and an extending direction of the normal line is set as a YZ plane, from the first optical system to the other conjugate plane an optical path intersects only once on the YZ plane;
- Prior Art Mann (US 20080024746 A1) teaches a microlithography projection lens for wavelengths.ltoreq.248 nm .ltoreq., preferably .ltoreq.193 mm, in particular EUV lithography for wavelengths ranging from 1-30 nm for imaging an object field in an object plane onto an image field in an image plane, the microlithography projection lens developed in such a manner that provision is made for an accessible diaphragm plane, into which for instance an iris diaphragm can be introduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882